EXHIBIT 12.1 TOYOTA MOTOR CREDIT CORPORATION CALCULATION OF RATIO OF EARNINGS TO FIXED CHARGES (Dollars in millions) Years ended March 31, Consolidated income (loss) before provision for (benefit from) income taxes Fixed charges: Interest1 Portion of rent expense representative of the interest factor (deemed to be one-third) 8 8 8 7 7 Total fixed charges Earnings available for fixed charges Ratio of earnings to fixed charges (A) (A) 1 Components of interest expense are discussed in the “Interest Expense” section of Item 7. “Management’s Discussion and Analysis”. (A) Due to our loss in fiscal years 2009 and 2008, the ratio coverage was less than one to one.We must generate additional earnings equal to pre-tax loss to achieve a coverage of one to one.
